                Case 20-11602-BLS         Doc 30-1     Filed 07/01/20    Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                              Chapter 11

 FACTOM, INC.,                                       Case No. 20-11602 (BLS)

                          Debtor.

 DECLARATION OF JAY SMITH IN SUPPORT OF MOTION OF THE DEBTOR FOR
  ORDER AUTHORIZING CONTINUED USE OF PREPETITION BANK ACCOUNT

          I, Jay Smith, hereby declare:

          1.     I am the Debtor’s Chief Operating Officer and submit this declaration in support of

its motion for an order authorizing the continued use of its prepetition bank account at First Texas

Bank.

          2.     The Debtor commenced this case on June 18, 2020.

          3.     On June 19, 2020, the Debtor’s counsel requested by e-mail from the Office of the

U.S. Trustee “the most recent list of Region 3-approved depositories.”

          4.     The U.S. Trustee provided counsel with a list on the same date. I spent most of the

business days that following trying to open up DIP accounts per the Guidelines.

          5.     I did this both by visiting bank branches, and by going down the list reaching out

by phone and e-mail to the persons listed thereon; however, virtually all bank branches are closed

due to the Covid-19 pandemic, and the contract information for many of the persons listed was

outdated.

          6.     On the rare occasion that I was able to engage a bank representative about opening

up DIP accounts, I was advised that the bank would only open up DIP accounts for existing

customers, which the Debtor was not except in the case of Silicon Valley Bank, which the Debtor

does not wish to open DIP accounts at for reasons described in the motion.
                Case 20-11602-BLS       Doc 30-1     Filed 07/01/20     Page 2 of 2



       7.       At the Initial Debtor Interview, held June 22, 2020, I advised the U.S. Trustee of

the issues encountered in opening DIP accounts, and the significant time devoted to the effort.

       8.       On June 25, 2020, the U.S. Trustee provided an updated authorized depository list,

and advised that the one previously provided was “wildly-out-of-date” and apologized.

       9.       However, the Debtor is continuing to have issues with the current list. I personally

reached out to over two dozen authorized depositories, and those which I was able to engage with

have flat out refused to open DIP accounts except for clients with whom they have an existing

relationship. The one exception is Wells Fargo, where the Debtor’s CEO banks; however, despite

having contacted Wells Fargo over a week ago and having followed up on multiple occasions, to

date Wells Fargo has not agreed to open DIP accounts for the Debtor.

       10.      The Debtor accordingly desires to simply maintain its bank account at First Texas

Bank, which is FDIC-insured.

       11.      The Debtor has asked to close its three remaining prepetition bank accounts, all at

Silicon Valley Bank and all identified in Schedule A/B (Assets—Real and Personal Property); and

the Debtor no longer has access to them, online or otherwise.1

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

July 1, 2020.

                                                      /s/ Jay Smith




1      Prepetition the Debtor also kept $20,000 in a money market account at Silicon Valley Bank
which secured its obligations under a Silicon Valley Bank-issued credit card. The credit card was
paid off as of the petition date, and the Debtor has closed the credit card and requested that the
$20,000 be released as it is no longer needed to collateralize the closed card.
